Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 1 of 75

January 8, 2020

Hon. Vernon S. Broderick
Thurgood Marshall
United States Courthouse
40 Foley Square

New York, NY 10007

Dear Judge Broderick,

The internet tells me that you are preparing to set the penalty in the case against former
Rep. Chris Collins (now suffering in exile at his part-time home in Florida). I believe I’m
not alone in my “oooh, poor baby” response to Mr. Collins’ pleas for mercy. I sincerely
hope this letter reaches you in time to be included in your consideration.

| am nota resident of Mr. Collins’ former district. Rather, | am a resident of the country
that he let down in order to protect his son. (I would opine that he also let down his son
by bringing him up to think that illegal stock activity was acceptable, as long as Daddy can
help you to avoid the punishment. But I digress.)

The country is in profound need these days of some reassurance that the law matters; that
‘shame’ and ‘remorse’ don’t pierce the shell of protection that a man with three homes
enjoys; that holding elected office in our Federal government is a privilege to be revered,
not a get-out-of-jail-free card.

Probation officers claim that Collins’ behavior was ‘aberrant.’ So was Lizzie Borden’s.
Mr. Collins had a choice to make: protect his son’s wallet or protect his country’s
reputation. What better lesson could Mr. Collins be handed to teach the son he’d already
messed up? A simple “No, sorry, son” would do wonders.

I believe there is no better time to teach former Rep. Collins and the country appropriate
lessons.

Never more sincerely,

Aad Deus

Susan R, Lewis

 
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 2 of 75

 

——

Vanuaey 10, 2020

J-+honeralle Su Ae Us A poole ride
US Count House chamber 105
Foley Square

Vew Yexrk, Wa). L6a60 7

ldenorable SJadge?
lreve that Chevstipher

+, serve Iime '*

ZL stre na ly be

Collins deserves | a
He bred te his constituents
ran Lon oy Vice again ’

CA bouce th a low

ye | ’
LAJ hen he

Je believed he W &@S

Ple oA da not be lenient when
aS

y cu eatenc ee
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 3 of 75

1/10/20

Honorable Vernon S. Broderick

United States District Court

Thurgood Marshall United States Courthouse
40 Foley Square

New York, New York 10007

Your Honor,

As a resident of New York State's 27th Congressional District, | have an interest in the upcoming
sentencing of former Congressman and current crimianl offender Chris Collins.

During his tenure, | never once had the impression that Mr. Collins cared about his constituents. He
was dismissive every time he was asked about his refusal to hold town meetings to hear our concerns.
An article from Rollcall.com news website dated 2/13/17 explains:

"Despite his colleagues’ continued attempts, New York Republican Rep. Chris Collins has no
intention of holding a town hall meeting. "Because what you get are demonstrators who come and
shout you down and heckle you: They are:not what you hope they would be which is'a give and take
from people actually interested in getting some.facts,' Collins told WGRZ-TV in Buffalo. Collin’s
comments come in the wake of an increase of protests-at town halls held by Republican members of
Congress since President Donald Trump’s election. Many in the audience are loudly voicing concerns
about President Donald Trump’s policies and GOP plans to repeal Obamacare." (To the best of my
knowledge, no public meetings were ever held prior to the presidential election, either.)

At the time | thought very poorly of a congressional "representative" who was afraid to meet with the
public because they might yell at him about issues they felt passionately about, such as health care. |
also thought it took a !ot of chutzpah to act so arrogantly toward those who elected {and employed)
him. However, as an Erie County employee during his "reign of terror" as Erie County Executive, the
level of Mr. Collins’ arrogance and uncaring manner didn't shock me. He had a history of behaving the
same way toward county employees, as well as employees of his former company, Buffalo China, whom
he let go when he purchased the business, then hired back at a lower pay with no benefits. This is the
"nice guy" that his friends and relatives, who have a vested interest in his fate, have described in their
letters to the Court.

| was dismayed to learn that while he was ignoring his district, my "representative" was involved in
illegal behavior meant to benefit his friends and family by enhancing their already significant wealth,
while cheating other investors who were left to take a significant loss. Now his wife is describing the
toll this matter has taken on their family and her husband's depression over his own role in their'son's

1
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 4 of 75

felony conviction. Perhaps the defendant should have considered that before involving his son in his

illegal activity. This is the "family man” that his friends and relatives have described in their letters to
the Court.

My final concern has to do with the way the offender responded to media reports of his criminal
activities as “fake news". In today's political climate, such language is divisive and downright dangerous,
as evidenced by threats to journalists and even the 2018 murder of five people at the newspaper office

in Annapolis, Maryland. The fact that Collins did not admit his guilt until after years of denying it makes
his conduct even more egregious.

Thank you, your Honor, for taking the time to consider the input of people other than the defendant's
friends and family.

Respectfully submitted,

Hi Monacelli
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 5 of 75

 

January 10, 2020

Hon. Vernon S. Broderick

United States District Judge

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square

New York, NY 10007

Dear Judge Broderick,

| am writing because | have known both Chris Collins and his son Cameron for over ten years through their involvement
with our Boy Scout Troop in Clarence, New York. | am also a resident of the district which he represented.

| was always impressed by how Chris Collins came to many of the troop’s Eagie Scout court of honor ceremonies to
recognize the accomplishments long after his son completed his time in Scouts. Cameron came to many troop events
and campouts, even as a young adult, and was always a positive influence on the younger Scouts when present.

| don’t believe that either Chris or his son intended to commit an illegal act. | think Chris sincerely believed in the
company and expected it to be successful. Had this drug been successful it would have been a God send to many people.
This probably led him to recommend the company as an investment opportunity to others. Had they not believed in the
company and its product, | doubt they would have recommended it to their close friends and family.

Both men demonstrated poor judgement. Like any good father, Chris was obviously concerned for his son. Cameron,
because of his youth, may have panicked when he heard the news from his father which may have caused him to
respond inappropriately.

| think they have demonstrated remorse for their behavior and have suffered disgrace that they will live with, Please
take this into consideration when determining their sentencing this week.

(Proms

Pauli Marzo
og 159 Filed 01/16/20 Page 6 of 75

10 Aumvary A020

ot Staite Cutt Br the Souttume Distirct of Mur ork
Supe Meinl “ted Sfatts Chuthouse d

‘0 fo qian jek (000

syially Arun an oath fcr # -
tu Cmottutor 3 ) our Tt
in a dt Hat atte He tM Ault of

‘ ‘ - a if.
. th ional District are cunrenilg Wy
nally adamit Aus quilt Laat fol or 7%
only OS. vin dcinent phat ‘wan pail ageind Hime 4
SHrwilrh potirhitit x Titi. bellatics bute Tilo : 4
Ain ability to /upheanrd jhe wii LF pC ob
yi. have Ard nanviepnariad aumce oat bepyber.

hepriding tb 1% 2010 ruted Stats Congua dato. tH

on of He LEE Disa Wo 712,175 pape.

pil of hese inannned hart tr Jmpacted Ay

amp. (illna' Lying amd gout porut Aico preaumih
Jimena, amd. 10, Py a adinission

quilt in this ot an im the ter S

wl am awe a mumbKn of rnin iluale Have rrr ,

fo the nl Mm behalf, of ma. Cltina fr Loreen

vim sentencing. fam at A Add 7 Uris L uhy
ppieiak Lemerty aula be offertd fo Me bythina.
alt. orld appr , an ovens jar pustically frandpired,

that “Me. lls enught aafely Aud ote 4

a United Stato Cor jy, (arraps ther

ayn a ation Ae arrld. face me Pau ne

nied Slates, Tynesoe,

poring Oy |
ak ann glad Me. thon eurerdly fetta Mee
He we fe faa inflicted in ea But , ther
: wnt nat be the he dhteminig

facing in fia Livel of eententing for tht Yume te
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 8 of 75

Henin, ch troruiage Yi jo Under Uh Yf

fra mmuptiota Mee an Guaisine ad 10
OF ten Chua Utlné usr Pr Auning bikie
the. Laur.
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 9 of 75

January 7, 2020

Honorable Vernon Broderick
Thurgood Marshall US Courthouse
40 Foley Square

New York, NY 10007

RE: Chris Collins Sentencing
Dear Judge Broderick:

| am writing to encourage you to impose the maximum possible sentence on Chris Collins. in addition to
the criminal and securities violations to which he has pleaded guilty, Collins violated the public trust with
his actions and deserves to receive the maximum sentence,

In addition to the clear insider trading activities that he engaged in, he acted in his personal interest in
the legislation that he sponsored to reduce the time to bring research drugs to market. | remember
being surprised when | heard that he had sponsored the bill as he did not seem interested in legislating
at all. | should have known that the real reason was to benefit himself through increasing the value of
Innate stock.

Throughout his public life he has demonstrated conceit and contempt in his actions. Please send Chris
Collins and people of his ilk a clear message that no one is above the law and there are dire
consequences for legal and ethical violations.

Sincerely,

Tiss Krak

Timothy R
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 10 of 75

BEVERLY A. LOXTERMAN

 

January 8, 2020

Honorable Vernon 8S. Broderick
U.S. District Court Judge

40 Foley Street

New York, NY 10007

RE; U.S. Senator Chbristopher Collins
Dear Judge Broderick:

Please be advised this the purpose of this letter is to request leniency for Rep Christopher
Collins.

Please note that I do not know Rep Collins, never spoke to him personally and have no vested

interest except that his liberty should be seriously considered when you sentence him on January
17, 2020.

Senator Collins has worked hard for his constituents, New York State and the United States. He
fought for what he believed in and accomplished many positive things for his district.

Right now, in New York State, convicted felons charged with Manslaughter in the Second
Degree, Criminally Negligent Homicide, Criminal Possession of a Controlled Substance in the
First Degree are all being let out of jail after arraignment with no bail. While this is unbelievable
and defies all logic; one has to put this all in perspective.

Rep. Collins has absolutely no prior record, served his country well in admirably represented s
district. This crime pales in comparison to the charges mentioned above and how Rep Collins
should be treated.

Please consider probation and fine for this defendant. He deserves it.

Sincerely,

R 5 Of
Pevekg hey merry

Beverly Loxterman
Wf20
Loar Ler,
i ee Ge.
(Ei Tine rag od watt
lA. : : Bz,

Cte’

 

Tb at

Uwe
A\ byl V4 yr / LEWETH BOTH
(My) yf

Me

pon
Vy

 
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 12 of 75

January 9, 2020

The Honorable Vernon S. Broderick
United States District Judge
500 Pearl Street

Albany, New York 10007

Dear Judge Broderick:

Asa citizen of New York State and a constituent of the 27" District, | ask that you mete out the harshest
possible sentence for Mr. Chris Collins. He has been guilty and knowing complicit in multiple felonies,
self-dealing for personal interest in the political sphere, creating laws which benefit him and his inside
circle, and dismissive and rude to his constituents in his home district.

{am one of the people that have requested multiple town hall meetings or 1:1 meeting to discuss issues
of concern ... climate, spending, education, health care all of which he refused to do. | am enclosing
some of the letters he has sent me all of which highlight the ongoing the lack of concern he has for the
issues of concern for the constituents in his former district.

| hope that your sentence will be an example and deterrent to white collar criminals. It it well known
that he has enough money to suffer minimal to no consequences as a free man

He has proven many times over that he is a corrupt and unethical individual who has knowingly violated
the public trust and has proven by his remorseless behavior that he is not deserving of leniency.

Please contact me if would like additional information.

Sincerely,

    
 

Joseph Rapchick

Yf-. (é, hie / Z——
CHRIS COLLINS

2774 Disvatct, New York

COMMITTEE ON
ENERGY AND COMMERCE

Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 13 of 75

4117 LONGWORTH BUILTHNG
WASHINGTON, DC 20515
{202} 225-5266 OFFICe

2813 Werte Dave, Suite 13
Wiauiamsvirte, NY 14221
{716) 634.2324

 

© COMMUNICATIONS &
TECHNOLOGY 128 MAN STREET

2 ea bncsneaToN Congress of the Gnited States eee ooe

¢ HEALTH

    

House of Representatives

February 17, 2017

Mr. Joseph K. Rapchick

Dear Mr. Rapchick,

Thank you for contacting ine regarding global warming, I appreciate hearing from you.

While scientists continue to research the causes of global warming, both natural and manmade,
many nations are taking steps to reduce their carbon footprint.

As you know, the “Carbon Fee and Dividend” is a policy proposed by the Citizens’ Climate
Lobby to reduce carbon emissions. Under this plan, carbon-based fuels would be taxed, with
some of the fees being returned to consumers in the form of a monthly dividend. The Citizens’
Climate Lobby claims that this plan would protect consumers from any increases in the cost of
carbon-based fuels.

The United States has recently made great strides in reducing our carbon output. The Energy
Information Administration recently reported that our per capita emissions are at their lowest
levels in 50 years.

In ensuring our environment is protected for future generations, the government must ensure that
any federal legislation truly improves our environment, and balances the needs of our economy.
Please know that I will keep your thoughts and concerns in mind as Congress considers
legislation affecting our environment.

I appreciate your contacting my office regarding issues important to you and your family. I hope
you will consider signing up for my newsletter at www.chriscollins.house.gov to stay up to date
on the critical issues facing our country.

Singerely,

»

CHRIS COLLINS
Member of Congress

www.ChrisCollins.house.gov
PRINTED ON RECYCLED PAPER
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 14 of 75

WASHINGTON, DC 20515

CHRIS COLLINS : 1417 Loneworth Burons

271H DisTRICT, New York

COMMITTEE ON
ENERGY AND COMMERCE

(202) 225-8265 Orrice

2813 Wexnle Drive, Suite 73
Wituiamsvilte, NY 14224
{716) 634-2324

 

@ COMMUNICATIONS &

TECHNOLOGY

* HEALTH

128 MAIN SYREET

© OVERSIGHT & INVESTIGATIONS Congress of the Gnited States fae eegaoo

House of Representatives

April 7, 2017

Mr. Joseph K. Rapchick

 

 

Dear Mr, Rapchick,

Thank you for contacting me regarding former National Security Advisor (NSA) Michael Flynn.
I appreciate hearing from you.

The National Security Council (NSC) is the main advisory body on national security issues for
the president. Established under President Harry Truman by theNational Security Act of 1947,
the council’s organizational structure has fluctuated under different presidential administrations.

On November 18, 2016, Michael Flynn accepted an appointment to become the NSA to the
president. In this position, Flynn was responsible for advising President Trump on matters of
national security. Subsequently, on February 13, 2017, Flynn resigned from his post as NSA
amid allegations of illegal contacts with the Russian ambassador to the United States.

President Trump has the authority to organize his administration in a way that he believes will
best serve the construction and implementation of a cohesive vision to Make America Great
Again. In Michael Flynn, the president appointed an experienced general to advise him on the
most important issues of our time. I commend President Trump on his appointments thus far,
and his swift replacement of Flynn with another qualified military expert, H.R. McMaster.

Please know 1 have your thoughts and concerns in mind should any legislation related to this
issue come before the House for a vote during the | 15'" Congress.

| appreciate you contacting my office regarding issues important to you and your family. I hope
you will consider signing up for my newsletter at www.chriscollins.house.gov to stay up to date
on the critical issues facing our country.

Sincerely,

CHRIS COLLINS
Member of Congress

www.ChrisCollins.house.gov
PRINTED ON RECYCLED PAPER
 

CHRIS COLLINS

277 Distaict, New YORK

COMMITTEE ON B.S
ENERGY AND COMMERCE Meee

© COMMUNICATIONS &

TECHNOLOGY
Higauin

Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 15 of 75

12117 LoNGWORTH BUILOING
WasHineron, DC 20515
4202) 225-5265 Orriceé

  
 

2813 WeHRLe Drive, Suite 13
Wiiuanmsvinte, NY 14221
(716} 634-2324

wa

128 MAIN STREET

: OvexsiGhT & INVESTIGATIONS Congr £85 of the Gwit ev States teas) oto pene

   
 

House of Representatives

March 17, 2017

Mr, Joseph K, Rapchick

Dear Mr. Rapchick,

Thank you for contacting me regarding President Trump’s cabinet. I appreciate hearing from
you.

As you know, the Cabinet of the United States is made up of the heads of 15 federal executive
departments plus the Vice President of the United States. Departments represented include
Department of State, Department of Defense, Department of Treasury, and many other important
agencies that impact the day-to-day living and security of American citizens.

As laid out in the constitution, Presidential appointments are sent to the Senate as nominations.
The confirmation process for appointments is then handled solely by the Senate.

The people of America, and particularly our home of Western New York, spoke loud and clear in
their support for President Trump and his mission. The future cabinet will be made up of the
“Best and Brightest” working to implement the Trump Administration’s goal of Making America
Great Again for all Americans.

I fully support the new Administration and look forward to working with President Trump and
his team to Make America Great Again.

| appreciate you contacting my office regarding issues important to you and your family. I hope
you will consider signing up for my newsletter at www.chriscollins.house.gov to stay up to date
on the critical issues facing our country,

Sincerely,

~

CHRIS COLLINS
Member of Congress

www.ChrisCollins.house.gov
PRINTED ON RECYCLED PAPER
Case’1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 16 of 75

71147 Lona@wonty BulLoine
CHRIS COLLINS dy | WashincTon, DC 20515
27TH District, New Yorx * (2023 225-5265 Grrice

COMMITTEE ON
ENERGY AND COMMERCE

    

2813 Wenrce Dawe, Sete 13
WILLIAMSVILLE. NY 14224
(748) 634-2324

3 aap *

« COMMUMICATIONS &
TECHNOLOGY 108 Maw STREET

: OVERSIGHT & INVESTIGATIONS Congress of the Ginited Stated fenneaboe

HEALTH

House of Representatives

March 24, 2017

Mr. Joseph K. Rapchick

 

Dear Mr. Rapchick,
Thank you for contacting me regarding giobai warming. I appreciale hearing from you.

In August of 2015, the President Obama finalized his Clean Power Plan in an effort to reduce
carbon emissions by 32 percent from 2005 levels by 2030. This sweeping rule created by the

EPA will have a drastic impact on our economy and create new regulatory burdens that will raise
the cost of electricity. On February 9, 2016, the Supreme Court delayed implementation of this
plan pending further judicial review.

I believe that each state has different capabilities to handle the energy implications and economic
impacts of carbon dioxide emissions compliance, and I support Governors having the option to
refuse adoption of the Clean Air Act rule. That is why I joined my colleagues in the House in
passing H.R. 2042, the Ratepayer Protection Act during the 114th Congress, which would give
governors that authority. ,

The United States has recently made great strides in reducing our carbon output with the Energy
Information Administration reporting that our per capita carbon emissions are at their lowest
levels in 50 years. We need more foreign cooperation before we continue to implement further
caps on carbon emmissions. ,

In ensuring our environment is protected for future generations, the government must ensure that
any federal legislation truly improves our environment, while balancing the needs of our
economy. Please know I will keep your thoughts and concerns in mind as Congress considers
legislation affecting our environment.

I appreciate you contacting my office regarding issues important to you and your family. I hope
you will consider signing up for my newsletter at www.chriscollins.house.gov to stay up to date
on the critical issues facing our country,

Sincerely,

.

www.ChrisCollins.house.gov
PRINTED ON RECYCLED PAPER
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 17 of 75

CHRIS COLLINS 1417 LonGwortk BUILDING

27 7H Distarct, New York

WASHINGTON, DC 20516
(262) 22B-b265 Grrtce

COMMITTEE ON 2813 WEeHALE Onive, Sung 13
ENERGY AND COMMERCE Wit iaMsviLle, NY 14221
(716) 634-2324
+ COMMUNICATIONS & m6) ad
scnsoress ‘we oe 128 Main Street
* t ) Geneseo, NY 14454
# Oveasicht & INVESTIGATIONS Congr £SS 0 f th g Gnited States (525) 519-4002

House of Wepresentatives

May 5, 2017

Mr. _ K. _

Dear Mr, Rapchick,

Thank you for contacting me regarding federal funding for Planned Parenthood. | appreciate
hearing from you.

Access to women’s health services is critical to our community. That is why I support increasing
funding for clinics and Community Health Centers (CHCs), which provide women with the
unique services they need. CHCs provide care to over 25 million Americans, most of whom are
uninsured, jobless, or otherwise living in poverty.

I believe facilities such as these are able to meet the needs of women. Across the country, there
are 13,540 clinics providing health services to women, but there are only 665 Planned

Parenthood locations. In Western New York specifically, the 27" Congressional District is home
to eight CHCs, but only three Planned Parenthoods, one of which is a mobile facility.

Additionally, I support numerous programs to increase research funding specific to diseases that
exclusively or disproportionately affect women. Throughout my time representing Western New
York, I have supported increasing funding for the National Institutes of Health (NIH), and the
Congressionally Directed Medical Research Program for Breast and Ovarian Cancer. To
improve women’s health overall, we must incentive the discovery of cures and better treatment
options for these devastating diseases.

Please know that I will keep your thoughts and concerns in mind as Congress debates the best
way to use taxpayer money to increase the availability of quality women’s health services.

| appreciate you contacting my office regarding issues important to you and your family. I hope
you will consider signing up for my newsletter at www.chriscollins.house.goy to stay up to date

on the critical issues facing our country.

Sincerely,

~

CHRIS COLLINS

www.ChrisCoellins.house.gov
PRINTED ON RECYCLED PAPER
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 18 of 75

   

 

A Ponce ror Wornns Famins AF(-cio

 

January 10, 2020
Honorable Vernon S Broderick
Thurgood Marshall US Court House
AO Foley Square
New York, NY 10007

RE: Chris Collins
Dear Judge Broderick:

| have knowledge of Mr. Collins going back to the 1970's & 80’s when he worked in sales at the
Westinghouse Corp. in Buffalo, NY. | won’t go into details but | followed his career when he purchased the
Westinghouse Gear Division and opened Nutali Gear, wherein he had at feast a 5-year deal with Westinghouse
to provide gear products to them. He got his start there and went on to buy other companies and In a lot of
cases stripped the assets and closed them down.

Then into politics with his run for Erie County NY Executive then on to Congress. His reputation was not
a good one, when his constituents asked to meet him as a group he ignored them, he was very aloof.

The main reason | am writing is to lobby that justice be met in his case, many people including me are
watching to see if a person such as Collins having wealth, power and position will be able to escape a just

punishment that would be the fate of a regular working person.

| realize you have a difficult decision to make but | trust it will be a just one. He knowingly violated the

-_public trust and then denied it for a long time, it was simply wrong.

oo. §incerely,---—~

{ :

~,

hihi

   

cy

Michael J. Ruginek
Staff Representative
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 19 of 75

CASE # 18CR567

Judge Vernon S. Broderick
Thurgood Marshall Courthouse
40 Foley Square

New York, NY 10007

January 10, 2020

Dear Honorable Judge Broderick:

I am writing today to request that you give no leniency to former Rep. Christopher Collins
in his sentencing guidelines. He was never a real Congressman to the 27" District as he was never
available, never holding any Town Hall meetings, avoiding constituents whenever he could.

The suppportive letters say he was a Boy Scout but yet he lies to the FBI? He did not plead guilty

to that but yet he was charged with it.

It is clear that his businesses and stock were his priorities as he spent much of his time
tending to them rather than being active in Congress. | have not had a Congressional Rep in over
five years. His time has been spent enriching himself and family financially.
He decided to run for re-elction, professing innocence all the while, declaring the justice system
would fiind him “not guilty”. MORE LYING FROM THE BOY SCOUT LEADER! That was to

ensure that the Congressional seat would remain in Republican hands. What it has meant is

that District 27 has had no one in Congress!!!

Please Judge Broderick consider his deceptive and willful dishonesty as well as apathy to
his role as a Congressman in sentencing him on the few charges to which he plead guilty. The
other criminal behaviors, (not included in the plea) attest to his lack of integrity. Chris Collins
had been an embarrassment and failure to my district, Congressional District 27!!!! PLEASE
MAKE THIS A MAJOR CONSIDERATION IN MAKING YOUR SENTENCING DECISION.

YOURS TRULY,

Laggan DO

ANDREA LINGENE ELITE
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 20 of 75

 

 

Farin

January 10,2020

 

 

 

Lm Os rit un . this leHer in felerence. .

 

 

. J =
LLS. Re Pre SenIati ve. Chris Cofling. EL am

 

 

 

Ou reaisl ered toy Teele voter nN. District 7

 

27, £ feel sro nay that Colling Should  _
fece/ve the. MAavimum _ Sendenwe. Consisten ft

 

 

with his. Con viestlo

 

Former Rep rece rdotive Cllins Ceceived

 

¥O./).

the velers of his districk He K now ind, ron...

 

 

tor office assu ring . the wblic. _of his

 

 

 

INNOCENSS Uo hen her knew he. LOBES QU) Hy

_ and in oll _probobilrty vwould be eho heck.

 

 

  

 

do hell anot

T+ is. Costing, the Ss we Od. tional +ands
her _eleeton_in the sprin Be

 

cn Tf there. 1S Any LOOM AO CO make. |
— Em Pa. . reste tu: FOn..in hour . Serdencing,, eo

 

 

“Lm plore. How te ao So.

TH+ is mu hope Yor use Wouwr_

  

 

 

disc Ye dio nh when Consider! NS hi y Senye.

 

trom 4 Pinion Collins  CLOCS N06 td Le Ser US.

 

 

ny _lenien@4ig
Sj sJ

 

 

 
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 21 of 75

Susan and John Canna

    

January 9, 2020

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
500 Peari Street

New York, NY 10007

Dear Justice Broderick:

This letter is to express our opinion regarding the impending sentencing of our former state
“representative” of the NYS 27" district.

We encourage you to give Mr. Collins the harshest sentence allowed by law. He flagrantly and
repeatedly violated his oath of office. He failed to represent the best interests of his constituents
while habitually promoting his own and profiting from deceit.

My husband and | work hard, play by the rules, and try to be good citizens of this state and the
country. Mr. Collins was only interested in self-promotion and lining his pockets. Yes, he has
expressed remorse for his insider trading (on the actual lawn of the White House no less!) and
requests leniency. | think he is remorseful — that he got caught! | don’t think he's at all remorseful
for the pain and embarrassment he inflicted on this district!

We think he should do the maximum time because it’s evident he did the crime! This is an arrogant
man who abused his status and sought to profit from it. The average citizen is beyond sick and tired
of one set of rules for the upper class and another for everyone else.

We sincerely hope that justice will be done and Mr. Collins will spend the maximum amount of time
in JAIL for his witlful disobedience of his oath and for breaking the law!

Sincerely,

Susan and John Canna
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 22 of 75

Julie Williamson

 

January 8, 2020

Hon. Vernon S. Broderick

United States District Judge
Southwestern District Of New York
500 Pearl St.

New York, NY 10007

Dear Judge,

lam a concerned citizen of the NY 27" Congressional District. | am writing to you to express my
concerns for the sentencing of Christopher Collins, my former Congressional Representative. Mr. Collins
was elected to serve the interests of the public that he represented. In my personal experience, he was
never available to discuss concerns or meet with his constituents when requested. Only those who
could serve his personal ambitions seemed to matter. | wrote to his office multiple times to express my
concerns regarding policy and legislation. Form letters were sent to me each time with a demeaning
tone in which to tell me why my opinions were incorrect. He cut needed services to the poorest in his
community while looking to enrich himself and his donors and wealthy friends.

He betrayed his constituency when he repeatedly denied wrongdoing and insisted that he was the
victim. He was narrowly reelected only to plead guilty and leave the 27" district with no representation
during a critical political time. We deserved better than this.

Mr. Collins committed multiple felonies, violated Congressional ethics and repeatedly lied to the media
and public. He served his own interests over ours. He must be held accountable for his actions. A
lenient sentence would demonstrate the inequity in our systems and the privilege afforded to wealthy
and powerfully connected individuals.

He is not above the law but should be held to high standards as all elected public servants should be. |
ask you to consider the effects of the actions of Mr. Collins on my community and district. We need to
be able to trust our elected officials, and if not, then to know that the appropriate consequences of a
betrayal of that trust will be carried out. We deserve this accountability and justice.

Sincerely,
etek Lot BBA OMAR
f

Julie Williamson
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 23 of 75

Honorable Vernon Broderick,
United States District Judge
Southern District of New York
500 Pearl St.

New York, NY 10007

Dear Honorable Judge Broderick,

1am a resident of NY Congressional district 27, a constituent of Chris Collins who has been convicted of
felonies related to insider trading and lying to the FBI. He was indicted in the summer of 2018 (an
election year), but instead of withdrawing from the campaign, he remained and was reelected.
However, he was, even before this time, an absentee congressman. In our part of the district, he never
held any town meetings. Because he was under indictment, his activities in Congress were limited, so in
essence we were deprived of adequate representation. He then pleaded guilty to the charges, resigned,
and then we really did not have any representation.

His crimes were significant, he knew they were crimes as he was doing them, and he effectively deprived
NY 27 of effective representation during that time. | believe he deserves time in jail (in NY State}, and
not confinement to a lovely home on Marco Island in Fla.

Thank you for your attention to this matter,

Mary lagn 6 ews Uh 4

January 8, 2020

   
   
   
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 24 of 75

1/10/20

Hon. Vernon Broderick

U.S Court, Southern District of New York
500 Pearl Street

New York, New York 10007

Your Honor,

I am writing to oppose the request made by former Rep. Chris Collins for
leniency in the sentencing for his crimes. I'm 68 years old and have lived
most of my life in the state of New York. I've never written any kind of
request like this before, but I feel “compelled” and utterly enraged with the
egregious and condemning conduct of Chris Collins.

Everyone is aware of the crimes he committed. To continue to deceive,
swindle and manipulate the people he was sworn to represent is totally.
despicable. For his attorneys to claim he executed a “lapse in judgement” to
protect his family is crock of you know what. It's a cop-out. He put himself
and his family well-being above the duties he swore to uphold and the people
he represents, And politician's wonder why the common folk have such a
disdain for the way some parts of our government work.

I'ma former US Marine (volunteered not drafted) who served in Vietnam
(1971 - 72) and take tremendous pride in our country and what it stands for.
If we went to war today, I'd still volunteer my services. That's how
committed I feel to this land. I fly the American flag every day and continue
to believe in its distinguished and staple principles: freedom and democracy.
However, it “pains” to see this kind of irreverent conduct be processed with
a slap on the wrist. The fact that he was a U. S. Congressman is no excuse or
substitute for his unlawful actions.

Geez, now I feel like crying. Please do the right thing and render a sentence

appropriate for his crime. Remember he did this while serving a respected
and honorable position and duping his constituents. Thank you.

Sincerely,

Waller G ok

 
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 25 of 75

January 9, 2020

Honorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square

New York, NY 10007

Dear Judge Broderick,

| am writing this letter in regards to the upcoming decision you will be making concerning Representative Chris
Collins of the 27" district. As a constituent, | fee! that Rep. Collins used his position to benefit from knowledge
that we the public would not have until after the damage was done. When Rep Collins was arrested and
charged with his crimes, he lied and continued to “represent” my district. Unfortunately, he continued to lie
and ran for another term, while knowing he was a liar and criminal. Despite the plea bargain he has
negotiated; | feel he should serve the maximum sentence allowed by law without any pension from the
government and or any other additional money from tax payers. He has shown he is ail about himself and not
the people whom he was representing. His character is that of a criminal and deserves a full sentence to pay
for his crimes. He had opportunity to take accountability for his actions, yet ran for another term and now we
the tax payers will be paying for a special election due to his arrogance. He has a history of not doing town
hall meetings with constituents, because some of the constituents opposed his policies. To date he has not
apologized for his ties, nor his actions and continues his arrogance without accountability. The fact that his
attorneys have already secured a plea which reduces his punishment and accountability to a lesser sentence
should be the only leniency he deserves. Thank you for reviewing my concerns.

Sincerely,

Ting Sang

Mindy Robin
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 26 of 75

Lisa Hansen

 

January 9, 2020

The Honorable U.S. District Court Judge Vernon S. Broderick
Thurgood Marshall

United States Courthouse

40 Foley Square

New York, NY 10007

Dear Judge Broderick,

Asa constituent of New York District 27, | apologize for missing my opportunity to air my grievances
regarding the conduct of our former representative Chris Collins. Today our local newspaper had an
article that described Mr. Collins as “the leader Buffalo never really knew.” There is an excellent reason
for that, Your Honor, and that is because he never met even once with his constituents to really
understand who it was that he was supposed to be representing. Buffalo never knew Mr. Collins
because he actively avoided us, all while using taxpayer dollars to further his own agenda.

Mr. Collins won his most recent (post-indictment) election, narrowly, against a candidate that actually
did get to know the people of NY27, and would seek out opportunities to shake hands and learn about
the issues that mattered most to this vast and varied district. However, he lost in the election to Collins,
who knew full weil that he was guilty of the crimes for which he had been indicted, yet decided to waste
our time (and money) by running anyway. Now we of NY27 find ourselves lacking representation in our
government, which is one of the very tenets on which this country was founded.

{ have read some anecdotes from the letters of Collins’ supporters. There were many pictures painted in
an attempt to show Collins in a more positive light; pushing his daughter’s wheelchair through Disney
World, for example, or sitting at his dying mother’s bedside. While it’s nice to see that Collins does have
some empathy, most people would refer to these actions as simple human decency, not as evidence to
prove general infallibility. These examples show just how far his supporters are lowering the bar in an
attempt to gain leniency for their friend and kin. | urge you to think of his constituents, and to hold
Chris Collins responsible for his crimes.

Sincerely,

Nee

| IN Pa

/ LA é ay fF j At

f Sy ee) Late VLA “i
aS be Mann wt fA EAN

Lisa Hansen
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 27 of 75

The Honorable Vernon Broderick
Thurgood Marshall U.S. Courthouse
40 Foley Square

New York, N.Y. 10007

Dear Hon. Judge Broderick,

This letter is in opposition for a lenient prison sentence for former U.S. Congressman
Chris Collins.

Mr. Collins was my congressman. | carefully studied his work during that time. His time
as a congressman was unremarkable expect for his constant self-service. | was not at all
surprised by his illegal stock dealings in fact, | am quite positive he got away with many others.
Previously, to Mr. Collins time as a congressman, he was the County Executive of Erie County,
my county. During that time, many questions arose about him steering county contracts to
friends and associates.

in a newspaper article it was stated that a jeter by Mr. Collins wife was written to you.
in that letter, it was reported, she wrote that his illegal actions were caused by his attempt to
protect his son. | believe this to be baloney. Mr. Collins first and utmost concern is for himself.
Mr. Collins in a multi millionaire. if he was worried about a monetary loss by his son he could
have easily repaid him and in the process taught him how the stock market works.

Your Honor, Mr. Collins is not worthy of your compassion, Please make an example of
him, to others in power, that breaking the public's trust has consequences. Thank you for your
consideration in this matter.

Respectfully,

— -

nu tom ‘ an

Tim Feider

 
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 28 of 75

 

January 8, 2020

Hon. Vernon Broderick
US District Court
40 Foley Square
New York, NY. 10007

Dear Judge Broderick:

| am writing to oppose any leniency for former Representative Christopher Collins. As an
American and as a constituent of the NY 27th Congressional District, this letter is meant to ask
for this acknowledged felon to receive the maximum sentence allowed under his plea deal, and
not the slap on the wrist recommended by the Probation Board.

Contrary to the testimonials by family members, business associates, and political cronies, there
is ample evidence that Mr. Collins is neither a good nor honest Boy Scout. What kind of person
lies about securities fraud and makes false statements to the FBI? What kind of person lies to
the people he is supposed to represent in Congress, insisting he is not guilty for a year before
evidence of his insider trading surfaces? Who would have the audacity to call a family member
from the White House lawn to tell him to dump the stock? What kind of a person involves their
family in such a criminal act in the first place? Not a “good and honest” person. | wonder what
words the people who lost money on the Innate stock would use to describe the majority
stockholder and board member who tipped off his inner circle.

Collins’ crime is made all the worse by his dereliction of duty and his arrogance. He has left the
people of the 27" District without representation due to his hubris, running for office even after
he was charged, knowing that he was guilty. While in office, he made a point of refusing to hold
town hall meetings with constituents, complaining that those who might not agree with him, were
not worthy of his time. Meanwhile, we will be victimized once again when we, as taxpayers, will
be forced to foot the bill for a special election.

What kind of person will you be sentencing? Chris Collins needs ample time in prison to
ponder that question. The rest of us already know that he is an arrogant criminal who is not
above the law and deserves prison time, not a vacation at his Florida luxury home.
Sincerely,

Chbow hh /| :

Patricia M. Griffin.

 
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 29 of 75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 30 of 75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
    
  

 

 

rain Oud tid fav Ain JL did mot! We

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 31 of 75

 
 

 

 

January 9, 2020

Hon. Vernon S, Brodexick, usb]
LISIDC, Southern District of New York
‘Thurgood Marshall US Courthouse

AQ Foley Square

New York, New York 10007

Re; U.5.v. Christopher Collins
48 Cr.567

Dear Judge Broderick:

TL wiite to you today reparding, the sentencing of Christopher Collins, the Defendant in the above-

referenced matter. Las. an attomey. daly licensed in.the State of New York.

Congressman Collins has, since the commission of his crime, showh no remorse for his actions, and
hag attacked, often heartlessly and viciously, those seeking his accountability. Congressman Collins betrayed
and abused the public trust when he committed his Hegal acts in the White House Rose Garden. He
continued to do so when he ran for another term, all the while knowing his conviction would likely deprive
his constituents of tepresentation, Congressman Collins is now trying t0 leverage his wealth and political
connections to shield hicaselt frora consequences and to solicit a slap-on- the-weist sentence from this Court.
Congressman Collins has shown that he is unwilling 60 accept that his actions wete WEORE, and he is likely to
engage in similar dishonest and iicit behavior jn the future unless chis Court is willing to sentence him

accordingly.

Before charges wete filed in this matter, Congressman Collins was the subject of an investigation by
the House Ethics Committee and the Office of Congressiona! Ethics (the “OCE”). These investigations were
initiated after Congressman Collins’ colleague, the late Congresswoman Louise Slaughter, filed a complaint
with these bodies. Consistent with bis policy of denying personal accountability, Congcessmap Collins denied
any wrong dosti, NMhies worse, Comex eso iran Cothies went oo the attack, saying, of Congresswoman
Slaughter, eghe’s on a witch hunt she’s a despicable human being.” Fric Garcia, Chris Collins Slams Louise
Slaughter a8 4 “Despicable Human Being Over Eshics Review, The Hill, October 13, 2017. This cemark was
not an isolated outburst ina heated moment; Congressman Collins later said in an interview with WHAM
radio, “She just makes this stuff up. She’s 4 despicable iyoman being... she needs to etre.” Jerry Zremskt,

Collins calls Slaughter ‘despicable’ for blasting him on stock trades, The Buffalo News, July 3, 2017.

On sys

During the OCE investigation and the proceedings of this Court, Congressman Collins attacked |
those journalists who reported on his crime. In an inverview with WGRZ television, Congressman Collins
said of the Buffalo media, “they get 2 bug up their gou-know-whal, and they fust come at you.” Sandra Tan,
Collins kept professing his innocence until deciding to change plea, The Buffalo News, September 30, 2019.

is innocence eee

US. v. Christopher Collins 18 Cr.567
Letter Regarding Sentencing
Page 1 of 3
 

Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 33 of 75

He said the New York Times, CNN, Wall Street Journal, and the Buffalo News published, “not a shred of
truth,” and “wete no longer legitimate news agencies” because they printed “outright lies, fabrications,
distottions.” Id. Continuing to slime honest reporters Congressman Collins announced on election night,
2018, “I am innocent until proven guilty even though the press convicted me, dismembered me, and burned
me at the stake. If you read the ‘fake’ Buffalo News, you will see report after report. You would think they are
on my opponent’s payroll.” Id, These attacks clearly demonstrated that Congressman Collins was not

remorseful for his actions.

I searched for any statement by Congressman Collins apologizing to any of the reporters he attacked

ot any apology to the family of the late Congresswoman Slaughter. I was unable to find any such apology.

Not only did Congressman Collins repeatedly attack anyone willing to question his behavior, but he
personally benefitted from those attacks. Congressman Collins raised money off his attacks on journalists;
one campaign fundraising email, yeferring to reports on his insider trading, read “join us today and tell them
we won't stand for theix fake news.” Id. Shortly after the announcement of the OCE investigation,
Congressman Collins combatively hosted an event where he attacked the ethics investigation, attached
reporters, and raised $400,000 for his re-election campaign. Steve Brown, Collins’ Campaign nets $400K+
Haul With Pence Event, WGRZ.com, October 17, 2017. Congeessman Collins’ campaign paid over $200,000
in legal expenses defending him in this matter. Max Gteenwood, Collins used campaign funds to pay for legal
services for a year, The Hill, August 9, 2018. Finally, just last month, Congressman Collins liquidated his
campaign account by paying himself $146,393.71. Jerry Zremski, Chris Collins ends political career by paying
himself back from campaign funds, The Buffalo News, January 6, 2020. While it was legal for Congtessman
Collins to use his campaign account to pay legal expenses and to repay himself, at least some, if not all of that
money was taised through Collins’ attacks on his accusers. Congressman Collins, therefore personally and

tangibly benefited from his illegal actions, which should be considered in his sentencing.

Now that he has pleaded guilty, Congressman Collins has requested letters be sent to this honorable
Court imploring leniency. While any defendant has the sight to do this, the way that Collins has done this
further demonstrates his lack of remorse and his continued reliance on wealth and political connections to
shield him from consequences. In an October 5, 2019 email sent to acquaintances and family, and reported in
the media, Collins asks recipients to send letters to the Court saying, “I feel like I've let everyone down, but

our decision to plead guilty is the tight decision for Cameron and the family.” Jerry Zremski, Chris Collins is

 

pleading for leniency. His critics have other ideas, The Buffalo News, October 7, 2019. Rather than admitting
his guilt or expressing remorse, Congtessman Collins frames his decision to plead guilty as a virtuous act to

protect his son and family. Fishing for accolades is not the action of a remorseful person.

US. v. Christopher Collins 18 Cr.567
Letter Regarding Sentencing
Page 2 of 3
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 34 of 75

Several persons have written to the Court asking for leniency for Congressman Collins, but I implore
you, in the interest of justice and fairness, to carefully consider the weight to give such requests. If recent
news reports are to be believed, several membets of Congressman Collitis’ Congtessional staff have weitten
you. Surely, some of these persons have a genuine affection for their former boss. However, the existence of
these letters is indicative more of the power and influence of the subject than anything else. I ask you, you
Honor, to consider all the criminal defendants who have come before you. If those defendants each had the
power to appoint scores of employees to patronage positions (at the public expense) wouldn’t you expect
each of these defendant’s to have a pile of letters from supportive staffers as well? I also understand that
former Speaker of the House John Boehner has written, complimenting Congressman Collins for standing by
him in tough political times. I ask you again, your Honor, whether any other criminal defendants have been in

the position to perform political favors for the Speaker of the House?

Ultimately, Congtessman Collins’ crimes are aggtavated by his innate inability to accept responsibility
for his actions ot to show any remorse. Congressman Collins has not apologized to those he attacked
personally as well as through his Congressional and campaign spokespeople. Congressman Collins has not
apologized to those persons who absorbed stock market losses due to his behavior, Congressman Collins has
not apologized to the people of his district for lying to them and leaving them unrepresented in the People’s
House. Congressman Collins has personally benefitted from fundraising off of attacks on Congresswoman
Slaughter and the media. Congressman Collins pleads for leniency, but his actions indicate he is unwilling to
accept responsibility for his actions. 1. do not write the following sentence lightly. I urge this Court to
sentence the Defendant to the maximum possible sentence available under federal guidelines, as is
appropriate for someone who knowingly committed illegal acts, willfully betrayed the public trust, and

continually refuses to show remorse for his actions.

Respectfully,
Auickepher. 9. ehesindele

Christopher J. Sasiadek

 

US. v. Christopher Collins 18 Cr.567
Letter Regarding Sentencing
Page 3 of 3
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 35 of 75

Robert Catalano

January 9,2020

Hon. Vernon S. Broderick

United States District Judge

United States District Court

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square

New York, NY 10007

RE: Christopher C. Collins, Sentencing.

Dear Judge Broderick,

I was a constituent of Mr. Collins. His attitude was always
contemptuous of anyone who didn't have money. Citizens like me never
had a chance to meet with Rep Collins. Environment groups never got
an appointment. It was no secret that individuals or groups seeking
social justice in any way had no chance of meeting with him. They
meant nothing to him. Collins bragged that he NEVER had a town hall
meeting and never would. The last straw for me was the part in the
indictment where her was selling his investments from the floor of
the House of Reps. Openly and contemptiously.

Throw the book at him and then some. One year is not enough. This
area of Western New York elects and then re-elects politicians who
get convicted of crimes. A strong message from you could send the
right message: Honesty matters,

Sincerely,

Robert Catalano

 
Case 1:18-cr-
8-cr-00567-VSB Document 159 Filed 01/16/20 Page 36 of 75

FROM:

United Parcel Service Employees and Retirees

TO:
The Honorable Vernon S. Broderick
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007
January 10, 2020

REGARDING: The Sentencing of Congressman Chris Collins of New York District 27

WE the undersigned are asking the Honorable Judge Broderick to consider a pattern of behavior
apparently exhibited by Congressman Collins in addition to his guilty plea of conspiracy to commit
securities fraud and making a false statement to the FBI.

As suggested by some, the Forfeiture of his Taxpayer pension along with the repayment of his
salary from the day of indictment, IS what we feel is fair and equitable. Our reasons are as
follows:

Mr. Collins along with four other congressmen requested the Treasury department to implement a law
Called the Multiemployer Pension Reform Act (aka MPRA). This was at the request of those “other” (
aka as major stakeholders) than those who rightly earned and were deserving of their Pension, the
United Parcel Service Employees and Retiree’s. This was a blatant disregard of how a fully funded
pension fund just over a decade ago could become suddenly insolvent after remedial actions were
implemented by the Pension Protection act of 2006 and through promises made by the Trustees of New
York State Teamsters Fund as recent as 2014. The facts of how this fund became to be in this dire
position is too lengthy for this letter put can be easily reviewed ina recent published book by Robert
Kyosacki and Edward Siedle called “who Stole my Pension”, of which some 16 pages are exclusively
dedicated to the downfall of this fund exclusively. Edward Siedle thru the efforts of a dedicated group of
UPSer’s hired Mr. Siedle (Benchmark Financial Services), to audit the fund and his findings are referred
to as “Trifecta of imprudence”.

Mr. Collins by the nature of his success’s as a businessman and entrepreneur should have had better
insight and judgement then to ask Treasury to grant such a request by the Trustees of our Fund. (copy of
such letter signed is enclosed).

Mr. Collins appears to have an impulsive nature as even admitted by the those requesting leniency to his
sentence that he exhibited “weakness” in his poor judgement on that infamous day on the Whitehouse
lawn. One weakness that apparently involves the financial benefit of himself and his family. We the
undersigned are respectfully reminding the court that Mr. Collins elected duty is to his constituents of
Case 1:18-cr-
00567-VSB Document 159 Filed 01/16/20 Page 37 of 75

his district and the United States Taxpayer of whom he was elected to represent. Not his apparent
financial well being evidenced by these actions.

By his actions, we (UPS actives and Retirees) have been handed down financial hardships of areduction
totaling anywhere from 32%- to 44% in our pensions with the potential of more in the future. This ata
age where financial reparations are not realistic. The fallout has been devastating. While no one
disagrees this pension fund needed an overhaul, but not in the way that Mr. Collins chose to and agreed
to use position of power and influence.

Enclosed is an additional article from a recent publication in the Buffalo news of Mr. Collins using
contributions to his campaign for re-election to repay himself in lieu of returning those contributions to
those who’s interest he promised to uphold first and foremost!

Respectfully submitted by: ( only by a small number of the several thousand affected}

NAME: a
4. (Abe Teghirsk:

2. ( ow \ \<t :

4, Col Dds hle

 

 s_h0 0527107 lin 6

1 BPN 7 HIN VAs
Wo?)

8. Sehw jit

. Wa en 70 0ty Al Ler ts Toce ih
me ur" (eee

EJ Z

 

0
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 38 of 75

-

a
7
9
&
K
e
>

 

S

23. SON \ INS “ Kon
at G ab owals A!
_ nol

0s. mM iC (sor S KY
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 39 of 75

26 Creep? M owes

» keith Kars fide
28. re ce ue / Cie rex.

Myf ede

phil

“ ay > <L,
29. “Vecory bed piel ¢ : Ze

 

36. ob Slenenat
37. David Brg

33. MIKE Bop AS

39.

“o. even, Cod ezevnalts

et II NET
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 40 of 75

   

ef ted) 4 ger

51. “Kear fr

7 ,
aoe “ 3
~—) co F C C 7 a

52.

53. Hem Lothner : eee

a fhleck ae Appin
yl

55.

 
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 41 of 75

 
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 42 of 75

49, Scr Jyaros Lb
MM iuE J cme § ptt ee

2 go vs en ccs
a. iD LOmilttt Xe

/ » hb,
ofan Contry Co Ip
83, Cin Es Ck. Ny he

becdke® Neve Meee

84.

80.

oS

85,
86.
87.

88.

ao

89,

90.

 
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 43 of 75
USLLEE J UELGLS | VOTPL (ts THOS POCETLE CONT LOULLGE L
committee. (Derek Gee/Bujfalo News)

 

By Jerry Zremski
Published January 6, 2020 | Updated
January 6, 2020

 

 

WASHINGTON - Former Rep. Chris
Collins closed out his political career in
late December by repaying himself
$146,393.71 in leftover campaign funds -
without reimbursing his donors for the
$15,400 they gave to his campaign
committee early last year when he said
he was innocent of insider trading

eh arrrtaan
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 44 of 75

March 30, 2017

Honorable Steven Mauchin
Seerclary

   

Re: New York State Teamsters Conference Pension and Retirement Fund
MPRA Application

Dear Secretary Mnuchin:

As you are aware, Congress passed and President Obama signed the Multicmployer Pension
Reform Act (MPRA) as part of the Consolidated and Further Continuing Appropriations Act of
2045. The MPRA established a new process that gave muldemployer pension pian images the
authority to make necessary changes fo guarantes the solvency off retirement funds that have
entered a “critical and declining” status.

Such suitiemployer plans propose a ceduction of benefits te the Department of the Treasury
(Treasury), which then reviews the application in consultation with she Pension Bene fis Guaranty
Corporation (PBGC) and the Department of Labor (DOL), The MPRA is only designed to aid
plans that face severe solvency issues, as most plans are suflicienily finded and would not be
eligible for consideration by Treasury.

The New York State Teatasters Conference Pension and Retirement Fund (Fund) was cartified as
“critical and declining” by the DOL on January 7, 2016. Facing an insolvency crisis, the Fund's
trustees applied for-relief as defined under the MPRA to Treasury on August 31, 2016. Their
application is currently under seview, and a decision is expected by April 12, 2017.

If the application is not approved, the Fund wilf go into insolvency, and. Fund recipients would
face severe benefit cuts — payments at the nrininnan sanual amount ua defined by the PBGC. The
Fand has a total of 34,459 participants, of which almost 146,000 ore retirees, aleiost 7,000 are
terminated vested beneficiaries and 11,575 actives.
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 45 of 75

Honorable Steven Mauchin
Page 2

While ao one wants to see any rectoction in benefits, the Fund's application must be approved to
ensure that harsher benefil cuts arc net implontented in the future. Thank you for your timely
attention to this very important matter,

Sincerely,

   

 

Meter" King?
* Member of Congress

    

 

Mumber of Congress: Member of Congress

 
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 46 of 75

January 8, 2020

Edward F. McKee

The Honorable Vernon S. Broderick
U.S. Southern U.S. District Court
Thurgood Marshall U.S. Courthouse
40 Foley Square - Courtroom 518
New York, NY 10007

Re: Former Representative Mr. Chris Collins Senescing
Dear Honorable Vernon S. Broderick:

This is the first time in my life, and | am 76 years old, that | have written to a federal judge on
any legal matter. | trust that this gives you an idea of how strongly | feel about this man’s
confessed crime and the prospect that he may get off with nothing more than a slap on the
wrist and paying a woefully inadequate $200,000 fine for a get out of jail card.

Despite the short notice made available to the public regarding the U.S. Probation Office
recommendation that Mr. Collins only spend a year and a day in custody along with the massive
mail in campaign to your office, coordinated by his attorneys, extolling the supposed virtues
possessed by him | wish to add my voice to what | fervently hope is a groundswell from citizens
everywhere urging you to sentence Mr. Collins far greater than the U.S. Probation Office
recommendation and the recommendation from his legal team he be allowed to do so
confined to do so on the property of his recently domiciled estate in Florida.

Your honor, undoubtedly by now you have been buried in every type of correspondence on this
case. If | am fortunate enough for my letter, at this late date, to cross your desk before you
pronounce sentence on Mr. Collins | respectfully would like to, allowing for a degree of
compassion, give my view for sentencing this man: Given the charmed life this man has had up
to now, and | say this with no prejudice, with every benefit and accolade extended to him and
to have been elected to several positions of public trust culminating serving in the U.S. House of
Representatives, | am of the opinion that he and others like him should be held to a higher
standard when committing crimes such as these. These people know better and while, for
ethical reasons, you cannot consider what | am about to say next in arriving a sentence | can.
This is, in all probably, not the first time they have broken the law. It’s just the first time they
have gotten convicted. If there ever was a case of, “two Americas’ this potentially would be a
perfect example of that adage. As to demonstrating compassion in your sentencing there is
more than enough wiggle room to do so. With minimum sentencing guidelines for this crime of
46 — 57 months | submit that a sentence of nothing less than 24 ~ 30 months in one of the more
luxurious federal prisons for non-violent influential individuals such as Mr. Collins would more

 
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 47 of 75

Pg. 2/2

than fulfill those influential people appealing on his behalf for leniency and at the same time let

others know that people in positions of authority can suffer serious consequences for white
collar crimes.

Respectfully,

E dwonrN FE he Kaw

Edward F. McKee

 
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 48 cD)

01/09/2019

€Thurgood Marshall
United States Courthouse
40) Foley Square
New York, NY 10007

€ Judge Vernon S. Broderick,

Your Honor, may I refer you kindly to the letter I sent the U.S. District Attorney for the Southern
District of New York not too long ago.

McDonnell v. Us,, 136 S, Ct. 2355 (2016), page 23...

"Although the opinion refers to normal political interaction between public officials and their
constituents, Chief Justice Roberts wrote in his opinion, "we cannot construe a criminal statute
on the assumption the government will ‘use it responsibly ....... A related concern is that, under
the government's interpretation the term “official act," is not defined "with sufficient definiteness
that ordinary people can understand what conduct is prohibited" or in a manner that does not
encourage arbitrary and discriminatory enforcement."

I cited that case frequently in petitions’ for rehearing before SCOTU S...just like the entire
democrat party that has a majority in the House of Representatives. THEY NEED TO BE
REMINDED...

“The "government" by the people, for the people, and of the people has become complacent
with contempt and great angst against the people. As is evident with the various
treatment(s)' by the entire federal judiciary. Which leads the people to question why the
documents' that guide our “government” are "enshrined" at all?

Supreme Court of the United States Docket # 18-8637 Petition for Rehearing

Supreme Court of the United States Rule #45...

“ A} process of this Court issues in the name of the President of the United States.”
Your Honor, then you’d agree that my former Congressman Chris Collins is the victim of over
zealous inequitable prosecution? Considering that Steve Kroft of CBS’s news documentary
magazine “60 Minutes,” had reported about how the speaker of the house, (Nancy Pelosi,) has
herself committed insider trading crimes herself. Yet, when Mr. Kroft confronted her about the

evidence her uncovered during his research she had, “No Comment.”

Obviously, you only rule on the case and make no comments’.
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 49 of 75 (2)

However, as a disabled white male non-service connected veteran constituent that was helped
greatly by Congressman Collins’ assistance with my military record’s. My personal suggestion to
you and the sentencing. Since I know my congressman...what will really make you get under his
skin...STRICT supervised probation and mandatory community service... WITH ACTUAL
PEOPLE...IN DIRE NEED!

That written, do you think that the P.O.T.U.S. would agree with how Congressman Collins’
prosecution occurred, (leaving me without a congressman currently, and no voice for the rest of
his former constituency,) considering that Pelosi is full of crap?

There is no justice when only ONE of the MANY political parties representing the People of the
United States of America. When in all actuality... PARTISANSHIP IS WHY THE FEDERAL
GOVERNMENT IS IN CRISIS AT PRESENT!

I'd cite a source like “The Federalist Papers,” or something along those “lines,” but considering
the treatments’ I’ve endured in the federal judiciary all the way from the federal Western District
of New York, to the U.S.C.A. for the 2d Cir., to SCOTUS, and the U.S.C.F.C. to the U.S.C.A.
for the Fed. Cir. to SCOTUS...as far as this “blue collar republican” is concerned...if it were up
to me...J’d let Congressman Chris Collins... WALK FREE!

Now you know why!

Re, eet 2 a Cpl

mes Paul Arlotta

  

B.S. Hospitality Administration, SUNY College at Buffalo 2014,

Certificate in Commercial Cooking, Buffalo NY location of the Professional Culinary Adcademy
2014,

A.A. Liberal Arts and Sciences-Humanities and Social Sciences, SUNY Erie Community
College South Campus 2003,

Certificate in Heavy Truck Driving, Buffalo location of the National Tractor Trailer School 1999,

Local High School Diploma, Orchard Park Central School District June 23, 1995,

 
Case 1:18-cr-
18-cr-00567-VSB Document 159 Filed 01/16/20 Page 50 of 75

Hon. Vernon S. Broderick

United States District Judge

United States District Court

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square

New York, NY 10007

Re: U.S. vy. Christopher C. Collins
18 Cr. 567

Dear Judge Broderick:

I write to you as a former constituent of Christopher Collins, the Defendant in the above-
referenced matter. | live in Canandaigua NY, in Congressional District NY-27. Only recently
have I started paying attention to local politics. 4 years ago, I started to reach out to Mr. Collins
through his website, to only receive a generic responses. He has never once come to my town.
He has never had a town hall. 1 felt ignored. During the recent election for NY-27, L actively
campaigned for the man running against Mr. Collins. { was frustrated by the lack of leadership.
And this started before his indictment,

When the news broke of his accused crimes, I was mortified. This was the man I had voted for,
the man who was supposed to protect and represent my community in the House of
Representatives. Mr. Collins, continued to campaign for the reelection, saying hurtful and false
things about the man he was running against. He refused to hold town halls, to hear our concerns
ot have a debate. My Daughter was seeing hateful and racist ads on her tablet while watching
movies, she is 11.

As more information about Mr. Collins and his crimes became public, I could not believe that
people would be willing to vote for this type of person. And they did, They reelected a criminal.

Mr. Collins knew he was guilty. He lied to us all. Now he has resigned and fled New York and
NY-27 has no Congressional representation. All emails to his office are sent back in error. Our
voices were not heard during a President Impeachment. ‘This is wrong. He has violated his oaths
and broken the law.

Please Judge Broderick, I ask you on behalf of NY-27 to sentence Mr, Collins to the maximum
punishment allowed.

Thank you for taking the time to listen.

Sincerely,
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 51 of 75

To: The Honorable Judge Vernon S. Broderick

Chris Collins should be treated as the no-class politician he is}! Please consider
giving him the maximum sentence he can face under his plea deal.

He is an untrustworthy person. Please, Judge, don’t even consider a “sentence”
that puts him on his Florida property for a specified time. He lied, he broke the
law.

Mr. Collins has shown himself to be a sleazeball.

Sincerely

June W. Kreutzer

 
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 52 of 75

Dear Judge Broderick,

Please consider as a constituent and former employee of Mr. Collins I strongly agree with
the prosecutor’s recommendation of a maximum sentence.

Thank you,

Darcy Krull

 
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 53 of 75

Dear Sir,

Please sentence this man to the MAXIMUM sentence allowable. He cheated all the taxpayers of
NY27, including me. He ran for re-election knowing full well he was guilty, lied about his

innocence and now the 27th has no representation . He richly deserves every minute of prison
time, he earned it Frances Robbins

 

Sent from my iPhone
Case 1:18-cr-
e 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 54 of 75

 

January 8, 2020

U.S. District Court Judge
Honorable Vernon S. Broderick
U.S. Courthouse

AO Foley Square New York, NY 10007

Re: Former Representative Chris Collins

Dear Judge Broderick,

We are writing to express support for imposing the full recommended prison sentence for Mr.
Collins. He has betrayed the trust of his constituents, and left us without representation in our
district, We have not been able to give input into legislation on various issues as a "vacant
congressional office cannot take or advocate positions of public policy".

Regardless of the desire for leniency of Mr. Collins’ friends, family and supporters, he has
broken the law, seriously broken the public trust and failed to fufill his responsibilities to
everyone he was elected to represent.

Thank you.
Noir
A { pon FLY aN
eSusan Kurtz , Ne

ay ene:
5

‘ 3 : f
f date f
pot (B-tL-ny4
Terry Holbrook

ae eene>
ane

z
10 January 2020

Judge Vernon s. Broderick

United States District Judge

Southern District of New York

Thurgood Marshall US Federal Courthouse
AO Foley Square

New York, New York, 10007

Dear Judge Broderick:
Your Honor, Mr. Chris Collins deserves the maximum sentence for the following reasons.

Reports are that Mr. Chris Collins committed his crimes on the White House lawn, literally on the floor
of the House of Representatives, and in his House office. My understanding is that he roped the
Secretary of Health and other government officials into his schemes. Didn't he put forth some related
legislation benefiting himself and his companies as well? Mr. Collins used and levered public resources
for his private gains.

Meanwhile, the district is centered in economically depressed rural Western New York where jobs are
scarce, the environment damaged, and people leave for better prospects. To what degree do our local
elected leaders share responsibility for this malaise? | believe quite a bit. Unfortunately, Mr. Collins was
in the arena for his personal gain and not for the citizens.

It may be that Mr. Chris Collins can blame environmental factors for his troubles. The geographic area
which Mr. Collins served has had disgraced representation for decades. You may remember
Representative Chris Lee after it was revealed that he had solicited a woman on Craigslist and emailed a
shirtless photo of himself to her. Chris Lee replaced Rep. Tom Reynolds who retired amid a scandal
where Reynolds was accused of covering uP allegations that Rep. Mark Foley sexually abused House
pages. Mix in some corporate labbyists to round out the roster. Maybe something is in the water.

i hope that you will agree that Mr. Collins should be held to the highest standards, made an example of,
and sentenced to the maximum extent of the law.

Respectfully,

 

Dr. Michael iolkowski
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 age 56 gi,/S QORO

Wow, SHAKY Narmon S. Brcdasnre,
Case 1:18-cr-
e 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 57 of 75

January 7, 2020

Kendall Davis

    

Hon. Vernon 8. Broderick

United States District Judge

United States District Court

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square

New York, NY 10007

Re: LS. v. Christopher C, Collins
18 Cr. 567

Dear Judge Broderick: |

I write to you as a former constituent of Christopher Collins, the Defendant in the above-
referenced matter. fama retired man who has lived in Western New York all of ny life 80
years. Except time spend in the US Army.

i am not a political or involved in politics. But [ do vote in every election. { meet Mr. Chris
Collins in 1997 before he was very well known. [was transferred from my teaching
position at Niagara Falls City Schools to BOCES Center in an industrial setting.

L had to support my wife and family. Because of the transfer form Niagara Falls City

schools 1 was the lowest in seniority, L was told nry position would be eliminated and j

would be laid off. At that time, | did not know who Chris Collins was only that he owns

some manufacturing Companies. Mr. Chris Collins came up to my room at the center and
said sone my students told him of my plight. Mr. Chris Collins said to me If you get laid off
{ will give you a job in Engineering Department and you will be making more money them
you do now. Although his offer was generous and typical of the good men he is 1 was able to
get a job ina different School District. This is the type of man Mr, Collins is. A man who
cares about the working man and his family. He has done this in many instances for many
people without anyone knowing.

Please take this in consideration when sentencing him. Thank you.

4 aps
, Sincerél af _
| meON AAA ) WE)
| fine LA OE MAE

f endall W Davis
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 58 of 75

Emile J Peters

US District Court Judge Vernon S. Broderick
Thurgood Marshall US Courthouse

40 Foley Square

New York NY. 10007

Re: Mr Chris Collins

I am opposed to a lenient sentence for Mr Chris Collins. He
was my Congressman, and I had experience with him via
two advocacy groups. My reasons are:

1. AUS Congressman should be held to a higher standard
of conduct.

2. In May 2017, the House ethics investigators began
probing Collins for his role in recruiting investors to
buy stock after complaints were filed. The Office of
Congressional ethics said they have “substantial
reason” to believe Collins improperly used his public
office to benefit Inmate and had forwarded non public
information to other investors. Despite this House
Ethics Committee report or warning Congressman
Collins was arrested 14 months later for Inmate insider
trading. His call from the White House was clearly
insider trading.

3. Because of Mr. Collins’ actions New York State’s 27"
District has not been represented for the last 17 months.
He was stripped of all Committee work and his seat was
vacated. I and 713,000 other people have not been
represented in the House.

4, Mr. Collins ran for re-election knowing he was guilty
and would have to resign leaving his constituents under
represented.

Mr Collins was under scrutiny and investigation for his
business dealings before his arrest. He disregarded the
warnings. He was given a chance to correct his ways .

But, 14 months later he committed a felony. He does Wty

not deserve leniency. one Ke
<n
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 59 of 75

January 10, 2020

Dear Honorable Judge Broderick,
Please consider not to give Cameron Collins jail time.

| know Cameron to be a respected decent young man. | see that Cameron had made a terrible mistake
at such a young age. However, please give hima second chance so that he can continue being a good
young adult and contribute to society.

t have known Cameron Collins since he was 16 years old. He was an active member of Boy Scout Troop
93 in Clarence. His father was also a troop leader and his mother also was a helpful supporter of the
troop.

My son started Boy Scouts when he was 12 years old with Troop 93 in Clarence. Cameron Collins was
then 16 years old. Cameron was a very active member of Boy Scout Troop 93 and still is today. He never
forgot the boys in the troop and has always helped new members of the troop. | can say, Cameron's
character is honest, respectful and always willing to help others.

j was on the popcorn sales committee to raise funds for the troop by having the boys sell popcorn.
Cameron’s family easily could have just given the troop a check. However, Cameron sold popcorn door
to door just like all the other boys. The boys in our troop came from different economic backgrounds.
Some boys lived in house trailers and other lived in mansions. There was never an issue with the boys
because of their parent's wealth or not having weaith. The boys always worked together.

Cameron was a leader to the younger boys in the troop. He showed them courage to explore, always
helped and guided the troop to be honest and always did the right thing. In addition he always went out
of his way to help any boy who needed it. He is very much like his mother Mary. | would be very proud
to have a son like Cameron.

Cameron made a mistake. | know the family has suffered, His mother Mary, who is also a great
individual will continue to guide Cameron in the right direction. Please do not give Cameron jail time.

Thank you for your consideration,

Plovnpeoe Merwyor

Maryann Marzo

 
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 60 of 75

The Honorable Vernon S. Broderick

Thurgood Marshail United States Courthouse
40 Foley Square

New York, NY 10007

Re: Sentencing of Christopher Collins
Dear Judge Broderick,

lam a retired federal probation officer who had the honor of working in the Western District of New
York (WDNY) for 25 years, most of that time serving the Court in the presentence unit. | worked in the system
before the guidelines were implanted and afterwards. | was able to appreciate the intent and goals of the
guidelines, as well as their foibles (and in my view, there were many). | joined others in the legal community
in embracing the Booker decision giving Courts leeway fo impose a sentence that took into greater
consideration the 18:3553 factors that the guidelines did not capture. However, | appreciated the judicial
bench in the Southern District of New York (SDNY) who even prior to Booker would not be hesitant to impose
non-quideline sentences when appropriate. | note that the fraud guidelines had become unnecessarily
severe in many cases, largely because of Congressional interference and mandates -- the same Congress
Mr. Collins was elected to. As a member of Congress he joined with others in drafting legislation to punish
those who commit crimes. Since retiring in 2011 | have been working as a sentencing mitigation specialist

with the local defense bar. | believe in customizing a sentence to fit the offense and the person.

| included the above as background as to why | am saddened and disappointed in the sentencing
recommendation my former peers in the SDNY have made in this case. | urge you to consider a less lenient
sentence. While a guideline sentence may be higher than necessary, a sentence of one year and a day
(wherein he will receive good time credit, whereas he would not receive that credit for a one year sentence
— a policy | will never understand!) seems to me to be grossly under-representative of the harm he has

caused and the blatant disregard for the legal system.

Mr. Collins was the poster child for smugness following his Indictment. He repeatedly proclaimed
his innocence and said he would be vindicated. He and his team joined the strategy of distraction by
prociaiming fake news. He ran for re-election to his Congressional seat just a few short months before he
finally pled guilty to this offense (although it is just conjecture, | can’t help but wonder if he pled guilty at this
point in order to allow the current president to pardon him should the current president not win re-election
this year}. Not shockingly he won his re-election campaign; that shouid not be mistaken for a full
endorsement of him. 1 believe he won for two reasons: first, the political polarization that is pervasive
throughout the country; and two, the gerrymandering of his district several years before his initial election.
While these factors are not of his doing, the gall of him to run for Congress again, knowing he had committed
a crime he was sworn to uphold and that he. wouid be pleading to that crime a few short months later is

reflective of his true nature — that of being a self-serving individual.

it would appear that U.S. Probation in the SDNY was moved by his reason for committing this crime:

to help his 26-year-old son, Cameron avoid a financial loss of $700,000 or so. Mitigating a crime based on

 

 
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 61 of 75

his motive to provide financial benefit to a young man who already has the capitoi, at the age of 26, to invest
in stocks and take the same gamble every one of us take when we invest, hardly seems reasonable.
Referring to his crime as “victimless” is also not reasonable. Many took a hit in 2008 when the stock market
tanked. | know many in the federal system bemoaned their Thrift Savings losses. While none of us were
“direct” victims of the circumstances that led to that event ~ we all sustained losses. If this were a victimless
crime, why would he call his son and share confidential information he was mandated to not share? Mr.
Collins has profited substantially over the years as a result of the rules of business, some of which he helped
write. Those rules work both ways, but he saw fit to break them when they didn’t suit his personai
circumstances.

Mr. Collins’ crime is particularly egregious for two different positions of trust that he violated. As a
board member of innate Immunotherapeutics he engaged in insider trading, an act he knew was a crime but
justified for personal family benefit. He has also shattered his position of trust as a U.S. Congressman shown
to uphold the law. He violated moral principles for personal gain; the actions he engaged in are a shining
example as to why so many have an innate distrust of our elected officials today and the “swamp” they spend
time in.

A guideline sentence may be greater than necessary, but in my view, a sentence that would enable
him to serve less than a minimum of two years does not adequately reflect the seriousness of his crime and
character and is still substantially less than the range provided by the guidelines. Anything shorter fails to
serve as any kind of deterrent, general or specific; anything less does not provide a meaningful measure of
punishment and sends a message to our community that those who have money will always come out on
top ~ one way or another.

Sentencing individuals to prison is the hardest part of any judge’s job. Thank you for taking the time

to read and consider this letter, along with the many others you have received.

Sincerely,

Colleen M. Rahill-Beuler
Former U.S. Probation Officer
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 62 of 75

Dear Judge Broderick:

I am writing to provide you with information that you may wish to consider in
determining Chris Collins’ sentence.

I served for over 31 years as an attorney with the SEC; 18 years in the Division of
Enforcement, and 13 years in the Division of Corporation Finance. [ negotiated a
number of settlements with insider traders on behalf of the SEC during my time in
Enforcement. During that time, I also guest-lectured on insider trading for several
years at Georgetown University’s McDonough School of Business.

Below is a relatively short Op-Ed piece that I’ve written about Chris Collins,

which is self-explanatory. It was published this morning by a local Buffalo, New
York news outlet (for whatever reason, the Buffalo News wouldn’t publish it as an
Op-Ed). In any event, I did a fair amount of research on this matter, and I thought
it might be helpful, based upon my knowledge, experience, and research, if]
brought this to your attention.

Respectfully,

John Britt

Congressman Chris Collins’ Unusually Sweet Settlement Deal With the SEC

Chris Collins was the first Congressman to endorse Donald Trump for President in
2016, and the first Congressman to be busted by the SEC and DOJ for engaging in
insider trading while standing on the White House lawn. Why is he being given
preferential treatment by the SEC?

Collins, a three-term Congressman, was a director and the largest shareholder of a
small Australian biotech company that is publicly traded in the U.S. On the
evening of June 22, 2017, Collins called his son from the White House lawn and
tipped him about “extremely bad news” (per the SEC) that he’d just received about
the company that was not yet public. His son then dumped his stock in the
company, as did the son’s friend, girlfriend, the girlfriend’s father and mother, a
friend of the girlfriend’s father, and the girlfriend’s uncle. The tippees avoided
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 63 of 75

significant losses when the bad news became public and the company’s stock
dropped over 90% in value.

Insider trading ts not a victimless crime. The insider trader is actually stealing
from other investors who didn’t know the non-public information the thief knew
when he bought or sold the company’s stock. The Department of Justice can sue
the trader and put him in prison, but the SEC can sue him only to recover money,
and, for exarnple, bar him from being an officer or director of a public

company. Often, both the DOJ and the SEC may sue the insider trader in what are
known as “parallel proceedings.”

In insider trading cases, the SEC always goes after the profit made (or, as here, the
loss they had avoided) by wrong-doers from their stock trades, which is called
“disgorgement.” The SEC will also seek interest on the money the thief stole, and
a penalty of up to three times the amount of disgorgement. If the insider trader
settles before trial, the SEC will generally limit the penalty to a one-time
disgorgement amount, a sweetener the thief gets for saving the agency the trouble
of litigating. However, if the insider trader decides to fight, the SEC will seek the
maximum penalty possible. This is standard SEC enforcement policy, and
experienced attorneys in the securities defense bar know it.

When the SEC sued Collins and four of the tippees in August 2018, it officially

, sought penalties. In fact, when the SEC announced a few days later that it had
settled with two of the tippees (the girlfriend of Collins’ son and her mother), each
woman had to pay disgorgement, interest, and a one-time penalty.

In August 2019 the SEC announced that it had settled with Collins, his son, and the
girlfriend’s father. Having successfully negotiated several settlements with insider
traders during my 31 years as an attorney with the SEC, I was surprised when I
read the SEC’s Litigation Release announcing the settlement terms. Collins and
the two tippees who were settling with him aren’t being required to pay any
penalties at all!

In insider trading cases, a tipper (here, Collins) is often on the hook with the
tippees for the total amount of disgorgement, plus interest—in this instance,

$794, 179—whether or not he traded the stock. I negotiated a settlement in a
similar insider case where a Hollywood producer had tipped his brother, but had
not himself traded. Not here. Although Collins and the two men settling with him
should be collectively on the hook for, at a minimum, $1.5 million, Collins owes
nothing.
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 64 of 75

The SEC announced its Enforcement lawsuit by publishing a Litigation

Release. Curious whether the SEC’s policy concerning insider trading settlements
had recently changed, I reviewed the agency’s Litigation Releases for 2018 and
2019, and found 86 that involved insider trading. Of those 86 Releases, I noted 44
instances where settling defendants were required to pay penalties, 23 that did not
involve settlement, and 19 concerning parallel criminal cases brought by DOJ,
where any SEC disgorgement and penalties were generally offset by the monetary
judgments imposed in the criminal case. The Collins settlement is glaringly
different.

Here, Collins and his two co-defendants settled with the SEC, and pleaded guilty in
the parallel criminal case. However, during the October 2019 hearing where
Collins entered his criminal guilty plea, the judge asked the Assistant U.S.
Attorney if DOJ would be seeking any money (restitution or forfeiture) from the
three men, and he responded that it was not. Therefore, it was solely up to the SEC
to go after the money, and the SEC dropped the ball.

This raises some interesting questions:

1. Why isn’t the SEC requiring Collins and the two tippees to pay civil
penalties?

2. Why isn’t Collins jointly and severally liable with the tippees for
disgorgement and pre-judgment interest?

3. Why isn’t DOJ seeking any money?

The SEC has a long history of going hard after high-visibility insider traders, such
as Martha Stewart. It does this because it doesn’t have enough attorneys to go
after every insider trader, and it wants to set an example for others who might be
tempted to commit securities fraud.

As a Congressman, Chris Collins is about as high-visibility as an insider trader can
be. So why is he off the hook for the money? True, he may go to prison—as
Martha Stewart did—and he also agreed to an injunction against future securities
law violations, and a bar from acting as an officer or director of any public
company. However, he’s 69 years old, so the injunction and bar are largely
meaningless.
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 65 of 75

On January 17th, the judge in the criminal case will announce if Collins will go to
prison, and, if so, for how long. Still, we should hope that Collins’ separate civil
settlement with the SEC will be rejected by the civil court, and that the agency will
then seek something consistent with its comparable insider trading settlements.
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 66 of 75

7 pen et RALS Ty £ELLG
“ harle <P LAL rR. Ey LA Z v

ae

 

hk ‘ae allt & Gd 4 Ge i PP we oe Zz &, .

Lé LEA
| OF aban %, a

’ ” f "é hhh V4. €F Lidge HF 2th gon
At gk. Ma iL ot oe a Leck f Lf Lif a 4

bk uy . 7

on bw vt ‘be of ve She 7 ‘t . fot ye

fw ff fret Cf “t the PN fee pet, oe 9 pA AL ‘4
- fi eZ nhs a Je Lge Cf baer ¢ Z

inthe Laedittioon
‘ oo, fe 7 i is tet - oe
Cntbhion, F fe get ae Lott Of Chef PLANS
Lee

pote | degp coter. (rlberia trated
Z a bhe mtd. aA ore pee 7 ate fe
7 2 Avit ion ~ ‘

oN
é Leg? CB OLE sop he Ki
tH) A ke fide. aoe Sf a Ob 7 fi . Lee “ep EL ub Le db ah
Ce soe Cag VE. (hb CLOVIS tf.
“/P AL ra ~ LK € é atrr9 poe fo ee | ci ~ a Lh # *
oe hoe CE ES

te It ° :
’ | bil Hehe bff ct “x af 0 habit Ales %
4 gE “+ # 7 > “ Reng. eon
- °F fect bars

i. a Lei Bi Ly a LE 5. fi dy
a Ae a 7~ Le &. Le Se fi wa Le wa it. A fo 7
fe hyp Zé fi te fa a fe A 42 SLES fs wh BL nat rae

f } lDivce OF
pn tte ve fi re i. A “yy Ga’ Td GE or CE ERG
AF fide , Liou"? PAE.

| hee ae
A Ante fet u pe oa

Lo ¥ ot ra bu Z af
pat Pn yp
b€ Mh ggite ict OU a EG AAG A LOE DL RAS,
wf

Ht nF <y &: Foe fo _ tg

“Leph ee lets dears Be One
| Law é ie el y ea 7

LE (Aiigte Oo Lach Ck Jf wad €

AF ee why pd wi AE oa /
bh A a? Oe

f 2 Lit GeeJ - AAC bed oe
fire Ptr /. of peed ‘ “A Sis
GA ClARG OE a AACE CO

“a et GaP CL . A os ~ wo SE Fo: ne eee FS “bo
“ Ae . 2

whe &. to wa

LA DE.
jeu Etre
hoy DE LE, f£

 

o

" ff LO fied
4 #5 : : ‘ - W Y. C-= ? fo
wf LegEt ttt K A “ Lebty en Lag CO a G 0] Memnittarighncw tie _— Rl

; i, Ase

EP a, éfes,
Cé cf 2 ete!
by Ut fe ef

   

A. s_

 
  
   
  

 

 

Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 67 of 75

fg hen, order pike ao

7
f ; be, i:
wi ota Jf Pr hibo Bt, MP i / mag

den. oy La. LA 9

e

a té. -, ft. bt Empl? Z LL. fr “ Behan DA “e Atigafod 2 f ~

ed
we

 

phida¢ CbL rege p

oF ae Pa = < ; 4 é ea
St fe a é ate Lb ed onl: “a ee ye foe bP Lf? “ye
my ow tye Pf an wAak bb
f Kes FL yess 43 Ae fae
path UC. GAR tif , PV ANTE

Opt gf 4 myqerntpk Rony Lb, 7 BOL bk Open
he bee Eo - ,
‘ COORD fe foe vt key Shad LAS;
4 7 ee

4 tJ ay fp bF fre Se SG Ahi 4,
”

oo, P

PA aA dAte fo Sotto
,
f

2
é

 

HME Geis ff ae Bi wh mek. .

on. Koy Z 7 Sorption hol LE Eg -
per |
Popovic

 
fe ae

Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 68 of 75

yi 74,4020
Mryrors ha Vers S. bis /

Som withing 4° & Coreen’) ching
Hegpeddor Be Nanas & Kovrber Or pacontn
Cpe. bbc . Meo Akon. Wtrza
chenerrl , We aha fics qt | -
Me ter ofr Ae cbootin 029 wer
an 4. 4 feat & Me Poor
DECISIONS As Lpgrocd fr cape,
Md ie Pr fro Kir ge oot, fury A wold
le to LO ke jer Adm (TIED
fi, fi quel arL? aprAse ay) ke Oren
thn, fhe fibe patesy~
bt Shirt J. Adiye Srey Bef
| Care ba only Ri Nets rp 57
bn hn te t, A whe oP

 

 

 

 
 

 

 

 

 

 

 

 
 

Case 1:18-cr-00567-VSB

Aa, dn,

) ony utikin Aegecdes pamec
Chad. Cline. br om

ree tube chevrebes CAA. aiyirve oF ef
Lennnecy, } pedumak fp DANE CARLAANA

fbow4- tHe tuAnent direcdionr f out

Caerlas Borne tn dde 195R5 1 hove

Laem Aa ch Lleye do aur ey of
& ) ‘ Wewever, dung eke. f daaee
} euch One.

Gives of Cenjluk a &
es benyeered dy She. pesuee Jhok win
ayn d ans jrrednves vidabd Lents
jeg. Darn stite fp eu casa
Nao bak h He ere” atede of ¢ offic
) nue Danger Rave dived conbiidlane Spud

dun decom alurire} (harspad in pastel
ovd Onn hwr p Doyeb ond pool Aypared

Ardpensibit ey) Wearg..

Document 159 Filed 01/16/20 Page 70 of 75

yy Shad a Pte “slicing / Wh Lobb;
© bie oe anudtd md prrrerredl bben pray
pramitjatle, He Wen Whillin ©. Elm, ach
in th deneh Hin Menke teflectid Ms
nl, ; de nce cud.

. nba. L Calo ALMe fe CTLs
crema f Her [onRen gn. etl Amn.
u Aaglt Levin shack
vetnak. fle maar As phh of dee , Hod dhow lib
dee Ayesiced shevcrbiys rsd. mud Yorny

COA +

throb Ste Ayeurusanin f A iapede
Cr cayitinn Unt ahiny be anade,
Plea, do a+ ablow “1M. Cal bim
Ht Qeeepe o Jbe peed dlebd- ty ewer, “
firs hejendeng m tb pode ae
hea, plowneey tdee gud vehi fe

Amel

he wintles F. _ debvaijn

AG

 

 

 
 

pickse 00267-VS LIS, 159 Filed 01/16/20 Page 71 of 75

_J byw rryttock » ; P7297

Rich Md. ew Jpredserked LAL She.
dp ee ye Ch bali: Baring Kes

 

 

 

 

mokeb!

cee Oo a Ravoshe atl ep

URL Athos Oy AEs a — - de

 

 
 
Case 1:18-cr-00567-VSB_D ana
el 056° gcument 159 glad auaatn
Fo Me Honorable  VYecnor 5 Beocledcte

o a ed Eb ey ang AS  « ret on Cue f be a ji

M

, ; - a
Cy mf pe SSP Oral LLNS Aye Lp Ap Be ce te

eae py fread Po
| that whe me fet “9 be Lene F J

 

Chis Ce bhid, VaR Of. ‘ling Ctl to bi 4
Con éh pan G wg af ca cottak. oA we Fri on Bl 4 .

Ht é he af S Ladopia 3) Ga f: te hee eS on of

yp Als Ooi Sepeinee ana via beet ett

Q

an Ane Fea fon
| Ale ed oft Oe fr we ee Atos

f

die. fits t held Dee

   

a Be
tee pen Bb tee me 5 ME et Cla. Lt
ED eed APE ERM PF ? 2 5 ff ,

/

Ss oe er oso f .

 

Yo ris Peshe Peo sh

 

 

 

 

 

 

 

 

 
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 74 of 75

7/2020 Ke: Ch The pa

ayvuHEz
Qu how ame OG

Lease Se
Bape OS leet
fas pteek EP
Lap h hee OO ht

Set fe te

 
Case 1:18-cr-00567-VSB Document 159 Filed 01/16/20 Page 75 of 75

thin Bink oy Pgh Gok

Ahi La bye fre Cade

Ce 3

 

 
